Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment filed on 8/22/2019 is accepted by the Examiner. The examiner acknowledges the cancellation of claims 4-7, 11, 13, 17-20, 30-35, 39, 45-48 and 50. Claims 1-3, 8-10, 12, 14-16, 21-29, 36-38, 40-44 and 49 are pending in the application. 
IDS
The information disclosure statements (IDS) submitted on 3/4/2022 are being considered by the Examiner. 
Drawing
The drawing filed on August 22, 2019 are accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objection
Claim 12 is objected to because of the following minor informalities: page 4, first line into claim 12, change “the accelerometer or a gyroscope” to “the accelerometer or gyroscope” since the gyroscope is already mentioned in claim 9 to avoid antecedent issue. 
Claim rejection – 35 U.S.C. 112
Claims 1-3, 8-10, 12, 14-16, 21-29, 36-38, 40-44 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: in the instant claims 1 and 40: the relationship between “a plurality of optically switchable window” and “a plurality of inertial sensors” should be established in the respective claims in the manner described in claims 3 and 8 to make a logical connection in the independent claims construct. Applicant has to stablish the logical connection between the optical sensors and the inertial sensors in the manner described in claims 3 and 8; or should amend in a similar manner to make the instant claims 1 and 40 be complete. 
The remaining claims depend on their respective base claims and inherit the attributes and idea of their respective base claims.
Claim rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 8-10, 12, 14-16, 21-29, 36-38, 40-44 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. (U.S. PAP 2004/0135698, hereon Webb) in view of Shrivastava et al. (U.S. PAP 2015/0116811, hereon Shrivastava). 
In reference to claim 1: Webb discloses a system for detecting seismic waves in a building (see Webb, Abstract and paragraphs [0003] & [0007]), the system comprising: 
a plurality of inertial sensors, each configured to measure inertial data in at least one direction when affixed to the building and provide the measured inertial data to the network (see Webb, paragraph [0014]); and 
seismic event detection logic (see Webb, paragraph [0024]) configured to (i) identify or receive a building response signature (see Webb, paragraph [0026]), wherein the building response signature comprises the measured inertial information from the plurality of inertial sensors and (ii) analyze the building response signature to determine that a seismic event has occurred (see Webb, paragraph [0026] towards, the end and claim 1 of Webb).
However, Webb does not explicitly talk about a plurality of optically switchable windows; a plurality of window controllers, each configured to control the optical state of at least one of the pluralities of optically switchable windows, wherein the plurality of window controllers is connected via a network. 
Shrivastava disclose a plurality of optically switchable windows; a plurality of window controllers, each configured to control the optical state of at least one of the pluralities of optically switchable windows, wherein the plurality of window controllers is connected via a network (see Shrivastava, paragraph [0030]- [0032]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the system for detecting seismic waves in a building as taught by Webb and incorporate a plurality of optically switchable windows as discussed in Shrivastava in order to incorporate discrete sensors in a switchable windows would provide a better structural element to incorporate the inertial sensors so that the combination would allow the end user to change a rule or property associated with controlling a switchable optical product and provides a better system for change an programmability for better monitoring of the seismic activity. 
With regard to claim 2: Webb in view of Shrivastava further teaches that the building response signature comprises location data for the plurality of inertial sensors (see Webb, paragraph [0016]; and also, Shrivastava, paragraph [0042]). 
With regard to claim 3: Webb in view of Shrivastava does not explicitly teaches that at least one of the pluralities of inertial sensors is located within a mullion of one of the pluralities of optically switchable windows; however, the combination would allow the inertia sensors being incorporate on the optically switchable windows, it would have been a design modification given the teaching of Webb in view of Shrivastava. 
With regard to claim 8: Webb in view of Shrivastava further teaches that the plurality of those inertial sensors would be modified to be incorporated into the optically switchable windows; therefore, having the system arranged to provide lighting information to the network for controlling the plurality of optically switchable windows would have been the teaching from the combination of Webb in view of Shrivastava. 
With regard to claim 9: Webb in view of Shrivastava further teaches that at least one of the pluralities of inertial sensors comprises an accelerometer (see Webb, paragraph [0026]). 
With regard to claims 10 and 11: Webb in view of Shrivastava doesn’t explicitly talks about specific sensitivity value for the accelerometer; however, these would be considered a design parameter choice and Webb in general talks about having to adjust the sampling and sensitivity value for better feedback (see Webb, paragraphs [0031] and [0034] towards the middle). 
With regard to claim 14: Webb in view of Shrivastava further teaches that the system comprising one or more additional sensors (see Webb, paragraph [0014], piezoelectric and Shrivastava, paragraph [0042], digital camera, GPS). 
With regard to claim 15: Webb in view of Shrivastava further teaches that at least one of the pluralities of inertial sensors is configured to provide inertial data to the network via wireless connection to at least one of the pluralities of window controllers (see Shrivastava, paragraph [0007]). 
With regard to claim 16: Webb in view of Shrivastava further teaches that further disclose that the network is configured to deliver power to the plurality of window controllers and the plurality of inertial sensors (see Shrivastava, paragraph [0051]). 
With regard to claim 21: Webb in view of Shrivastava further teaches that the seismic event detection logic is further configured to determine that the building response signature correspond to a P-wave (see Webb, Abstract and paragraphs [0004] and [0005]). 
With regard to claim 22: Webb in view of Shrivastava further teaches that the seismic event detection logic is further configured to determine a seismic hypocenter of the P-wave (see Webb, paragraph [0005]). 
With regard to claim 23: Webb in view of Shrivastava further teaches that the seismic event detection logic is further configured to estimate an arrival of a corresponding S-wave (see Webb, paragraphs [0005] and [0006]). 
With regard to claim 24: Webb in view of Shrivastava further teaches that triggering the alert includes one or more of providing audible or visual alert (see Webb, paragraph [0014]). 
With regard to claim 25: Webb in view of Shrivastava further teaches that the seismic event detection logic is further configured to determine that one or more of the pluralities of inertial sensors is not functioning properly (see Webb, paragraph [0046]). 
With regard to claim 26: Webb in view of Shrivastava further teaches that the seismic event detection logic is executed on a cloud computing platform in communication with the network (see Shrivastava, paragraph [0071], and Fig. 1A and 1B).
With regard to claim 27: Webb in view of Shrivastava further teaches that the seismic event detection logic operates on a distributed computing platform comprising at least one of the pluralities of window controllers (see Shrivastava, Figs. 1A and 1B, window controllers 115a, b, c. ...). 
With regard to claim 28: Webb in view of Shrivastava further teaches that the seismic event detection logic is configured to report to or receive data from an external earthquake event detection network (see Webb, paragraph [0045]). 
With regard to claims 29 and 36: Webb in view of Shrivastava doesn’t teach a seismic model as such; however, considering the logic and the detection system as described would have had some kind of model or reference to determine the seismic event.
With regard to claims 37 and 38: Webb in view of Shrivastava further teaches that the seismic event detection logic is further configured to determine whether the structural change creates safety threat and triggers one or more of the providing audible or visual alerts to building occupants, unlocking doors, closing gas lines and closing water lines (see Webb, paragraphs [0040] & [0041]). 
In reference to claim 40: see claim 1 above. 
With regard to claim 41: see claim 2 above. 
With regard to claim 42: see claim 9 above. 
With regard to claim 43: see claim 14 above. 
With regard to claim 44: see claim 21 above. 
With regard to claim 49: see claims 37 and 38 above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Friedlander et al. (U.S. Patent No. 7,693,663) discloses system and method for detection of earthquake and tsunamis using hierarchical analysis, threat classification and providing interface to a warning system. 
Jackson et al. (U.S. Patent No. 10,677,944) discloses earthquake and displacement early warning system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857